Citation Nr: 0412301	
Decision Date: 05/11/04    Archive Date: 05/19/04	

DOCKET NO.  01-02 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to December 10, 1996, 
for the grant of a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a September 2000 rating 
decision that denied the benefit sought on appeal.  The 
veteran, who had active service from April 1954 to November 
1957 and from January 1958 to January 1968, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

In a decision dated in November 2001, the Board affirmed the 
RO's denial of the benefit sought on appeal.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court), and in an Order dated 
in January 2003, the Court vacated the Board's decision and 
remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand and to Stay Proceedings 
(Joint Motion) filed in this case.  The Board in June 2003 
then returned the case to the RO for additional development, 
and the case was subsequently returned to the Board for 
appellate review.  


REMAND

A review of the record upon return of the claims file to the 
Board discloses that in the Board's June 2003 remand, the 
Board referred issues to the RO which included entitlement to 
an earlier effective date for the grant of service connection 
for multiple sclerosis and revision of prior RO decisions on 
the basis of clear and unmistakable error.  The veteran's 
representative now argues that those issues are inextricably 
intertwined with the issue currently on appeal and should be 
addressed in the context of this appeal.  Essentially, the 
veteran's representative asserts, in pertinent part, that 
there are two issues that are not new issues separate from 
that on appeal, but rather two alternate theories in support 
of the appeal for an earlier effective date.  

First, the veteran's representative asserts that the 
veteran's September 1987 submission raised an issue of 
entitlement to service connection for vertigo.  As such, it 
is asserted that the November 1987 rating decision failed to 
adjudicate such a claim and that this claim remained pending 
and unadjudicated since that time.  He contends that if the 
conclusion is reached that the claim for vertigo remained 
pending and unadjudicated until it was allowed as a symptom 
of multiple sclerosis, then VA could allow service connection 
for vertigo retroactively to 1987 and thereby permitting an 
effective date for the award of a TDIU from the date of the 
September 1987 claim. 

Second, the representative asserts that because the Board in 
its prior now-vacated decision predicated its denial of an 
earlier effective date for a TDIU on the fact that service 
connection for multiple sclerosis had not been established 
prior to 1996, the Board itself inextricably intertwined the 
issues of effective date with the question of whether the 
prior denials achieved finality or were the result of clear 
and unmistakable error (CUE).  Essentially, he asserts that 
there was CUE in a November 1987 rating decision which denied 
service connection for multiple sclerosis, and that the 
veteran should be entitled to an earlier effective date for 
service connection for that disability.  Thus, he asserts an 
earlier effective date of September 1987 for the award of a 
TDIU would then be in order.  

Based on the foregoing arguments, and upon further review of 
the record, the Board finds that the matters as set forth by 
the veteran's representative in his April 2004 Informal Brief 
must be addressed before the Board adjudicate the claim of an 
earlier effective date for the award of a TDIU.  As the 
theories supportive of the veteran's claim in this appeal 
involve the above-outlined raised issues, and since the 
disposition of those matters will likely have a direct 
bearing on the resolution of the current appeal, the Board 
also believes that these matters should be addressed by the 
RO in the context of the current appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should determine whether a 
claim for service connection for vertigo 
was pending and unadjudicated at the time 
of the November 1987 rating decision.  If 
so, the RO should adjudicate such a claim 
for service connection and notify the 
veteran of that decision and of his 
appellate rights.  If the RO determines 
that such a claim was not pending and 
unadjudicated at the time of the November 
1987 rating decision, the veteran should 
be so notified.  The veteran is notified 
that in order to continue with this 
matter in his current appeal he must file 
a Notice of Disagreement, and a 
Substantive Appeal after the issuance of 
a Statement of the Case.  

2.  The RO should review the November 
1987 rating decision, which denied 
service connection for multiple 
sclerosis, to determine whether the 
rating decision was clearly and 
unmistakably erroneous.  Preliminarily, 
the RO should determine whether the 
veteran was notified of that decision and 
of his appellate rights so as to permit a 
finding that the November 1987 rating 
decision represents a final decision.  If 
the November 1987 rating decision 
represents a final decision, the RO 
should determine whether the November 
1987 rating decision was clearly and 
unmistakably erroneous in denying service 
connection for multiple sclerosis.  The 
veteran should be notified of that 
determination and of his appellate 
rights, and if the decision is 
unfavorable to the veteran, and a Notice 
of Disagreement and a Substantive Appeal 
are filed after the issuance of a 
Statement of the Case, this issue should 
be included in the veteran's current 
appeal.  

3.  The RO should determine whether the 
veteran submitted a timely Notice of 
Disagreement to the effective date for 
the grant of service connection for 
multiple sclerosis assigned by the 
January 2000 rating decision.  If so, the 
RO should issue a Statement of the Case 
and inform the veteran of the need to 
submit a timely Substantive Appeal to 
include this issue in his current appeal.  
If the RO determines that a timely Notice 
of Disagreement was not filed to the 
effective date assigned by the January 
2000 rating decision, in notifying the 
veteran of this decision, the RO should 
inquire as to whether the veteran desires 
to pursue a claim for an earlier 
effective date for the grant of service 
connection for multiple sclerosis on the 
basis of submission of new and material 
evidence.  Any appropriate action 
indicated should be undertaken.  

4.  When the development requested above 
has been completed, the issue of 
entitlement to an effective date prior to 
December 10, 1996, for a total evaluation 
based on individual unemployability due 
to service-connected disabilities should 
be reviewed to determine whether any 
change is warranted based on the above 
adjudicative actions.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case with 
respect to this issue, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current claim.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified. 



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



